Citation Nr: 0810445	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
evaluated as 10 percent disabling from February 5, 2002 and 
currently evaluated as 30 percent disabling effective March 
19, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968.  Service in Vietnam and award of the Combat 
Infantry Badge is evidenced in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A January 2003 rating decision denied the veteran's claim for 
entitlement to service connection for PTSD.  A July 2003 
rating decision granted service connection for PTSD and 
assigned a 10 percent disability rating effective February 5, 
2002, the date the veteran's claim was received.  The veteran 
disagreed with the assigned rating and an April 2004 rating 
decision evaluated the veteran's service-connected PTSD as 30 
percent disabling effective March 19, 2003.  The veteran 
timely appealed.

The RO's April 2004 rating decision was not a full grant of 
the benefits sought on appeal because higher disability 
ratings are available for PTSD.  Therefore, the issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Since the veteran had appealed the initial 
10 percent rating, the Board will consider whether a higher 
rating should have been awarded prior to March 19, 2003, as 
well as whether a higher rating was warranted at any time 
after that date.

In a December 2006 decision, the Board remanded the claim for 
further evidentiary and procedural development.  


FINDINGS OF FACT

Since the date of claim, the veteran's service-connected PTSD 
has not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  The veteran's symptoms have 
been mild or moderate and productive of a GAF score of 80 to 
85 at his most recent examination.   


CONCLUSION OF LAW

The criteria for an increased disability rating higher than 
10 percent disabling from February 5, 2002 and 30 percent 
disabling from March 19, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran generally contends that his PTSD symptoms are 
worse than VA recognizes.  The Board will address preliminary 
matters before providing an analysis and decision.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the veteran 
with notice pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006); obtain the veteran's medical records dated March 
2004 to the date of the order from VA Medical Center (VAMC) 
Cincinnati; schedule the veteran for another psychiatric 
examination; and, instructed the VA examiner to review the 
veteran's VA claims folder, provide specific rationale for 
any medical opinions rendered, and provide an opinion whether 
the veteran's alcohol use was secondary to his PTSD.

The Board observes that the veteran was provided Dingess 
notice in a letter dated January 2007.  Furthermore, records 
from VAMC Cincinnati have been obtained.  Finally, the July 
2007 VA psychiatric examiner explicitly stated that the 
veteran's VA claims folder had been reviewed, and the 
examiner's opinion is, as is discussed below, supported by 
specific rationale.  Finally, the examiner opined that the 
veteran's alcohol use was secondary to his PTSD.  For those 
reasons, the Board finds that VBA has substantially complied 
with December 2006 remand order.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Additionally, as discussed above, since the grant of service 
connection, the veteran has received VCAA notice specifically 
tailored to his appeal of the initially assigned disability 
rating.  Specifically, VA's January 3, 2007 letter to the 
veteran notified the veteran of the need to show that his 
service connected disability had increased in order to 
warrant the assignment of an increased disability rating.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6. 

The Board finds that the January 2007 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the AOJ invited evidence that would 
demonstrate limitations in the veteran's daily life and work.  

The Board notes that the January 2007 VCAA notice did not 
contain notice of the specific schedular criteria.  However, 
it is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his May 2004 
substantive appeal, the veteran specifically referred to 
impacts on his life and work due to his service-connected 
PTSD.  Further, the veteran was given the opportunity to 
present such evidence in his March 2004 RO hearing and again 
in the July 2007 VA examination.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  After 
the veteran received this notice, the matter was 
readjudicated by the AOJ in August 2007.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

For the reasons set out above, the veteran has therefore 
received appropriate VCAA notice.    

As to the duty to assist, the record indicates that the RO 
has obtained the veteran's service medical records, excerpts 
from his military personnel records, VA medical treatment and 
examination records, and private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A (West 2002), and 
38 C.F.R. § 3.159 (2007).  The veteran has been provided 
several medical examinations including August 2003 and July 
2007

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran and his 
representative presented evidence and testimony before a 
local hearing officer at the RO in March 2004, and did not 
seek a hearing before a Veterans Law Judge.  See veteran's VA 
Form 9 of May 2004.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular 
symptomatology manifested by the veteran.  Also as noted 
above, the Board will consider whether a disability rating 
higher than 10 percent should have been awarded prior to 
March 19, 2003, as well as whether a disability rating higher 
than 30 percent was warranted at any time after that date.

With regard to whether a rating higher than 10 percent 
disabling is warranted at any point between February 5, 2002 
and March 19, 2003, the Board notes that a June 3, 2003, VA 
examiner diagnosed the veteran with PTSD.  The examiner noted 
that the veteran was well dressed and groomed, had good eye 
contact, mildly pressured speech, anxious mood, and affect 
congruent with mood.  The examiner found the veteran had fair 
insight and judgment and an intact memory.  The examiner also 
observed that the veteran reported that he worked 30 hours a 
week, did not exhibit depression, and exhibited symptoms of 
"PTSD-like nightmares, reliving, avoidance, isolation, 
agitation, anger, nervousness, memory problems and 
insomnia."  The examiner assigned a GAF score of 52.  Based 
on this examination report and an examination report dated 
March 19, 2003, which expressed similar symptomatology, the 
RO assigned the 30 percent disability rating and made it 
effective March 19, 2003.

Prior to the March 19, 2003, examination, the most recent 
examination in the record is dated August 16, 2002.  The 
August 2002 examiner specifically found that the veteran did 
not meet all PTSD criteria and diagnosed him with alcohol 
dependence instead.  In other words, the record prior to 
March 19, 2003, there was no diagnosis of PTSD.  

As noted above, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  In this 
case, there is no evidence the veteran was depressed, no 
evidence of suspiciousness, anxiety, or panic attacks.  The 
only criterion warranting an increased rating that matches 
the veteran's symptomatology was his chronic sleep 
impairment.  In sum, the evidence is convincing that the 
veteran's symptoms establish a degree of disability most 
appropriately described by the criteria for a 10 percent 
disability prior to March 19, 2003.

With regard to whether the veteran's current condition 
warrants a disability rating higher than 30 percent, the 
record includes a July 2007 VA examination report.  The 
examiner stated that the veteran stopped receiving mental 
health treatment, including medications, because it 
interfered with his employment.  Indeed, the record contains 
a January 2007 statement of the veteran indicating that he 
was working 6-7 days per week.  The veteran denied suicidal 
and homicidal ideation, denied auditory and visual 
hallucinations, denied feelings of paranoia, acknowledged 
difficulty dealing with anger, and indicated that his 
nightmares, although still occurring, have changed.  The 
examiner reported that the veteran has been married to the 
same woman for more than 35 years and that they have an 
amicable relationship.  The veteran was deemed to be casually 
dressed and well-groomed, and communicated appropriately with 
the examiner. The examiner reported the veteran was 
"relatively intact" cognitively.  

The examiner concluded that the veteran "appears to have 
found a way to manage" his PTSD and can also manage his use 
of alcohol as a sleep aid.  The examiner noted a GAF score of 
80-to-85 and described that the veteran was "marginally 
affected by both the alcohol" and PTSD.  Specifically, the 
examiner stated in a supplemental report dated July 27, 2007, 
that the veteran's alcohol dependence "is at least as likely 
as not secondary to the [PTSD]."  

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the evidence reveals the veteran works 6-to-7 days 
with no evidence of reduced productivity, no evidence of 
disturbances in motivation or mood, and evidence that the 
veteran enjoys strong marital relations with his spouse of 35 
years.  There is no evidence of inappropriate startle 
response, hypervigilence, or panic attacks of any duration or 
frequency.  Although there is evidence that the veteran 
suffers from nightmares, the examiner reported that the 
dissociative nature of those dreams may be an indication that 
the veteran's symptoms are improving.  Last, the veteran's 
GAF score of 80-to-85 "reflect absent or minimal symptoms."  

In sum, the Board finds that the evidence is convincing that 
the veteran's symptoms establish a degree of disability most 
appropriately described by the criteria for a 30 percent 
disability after March 19, 2003.

The Board will also consider the assignment of a rating in 
excess of 30 percent.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For reasons expressed 
immediately below, the Board concludes that the evidence does 
not support a conclusion that the veteran has symptoms of 
total occupational and social impairment which would warrant 
the assignment of a 50 percent, 70 percent or 100 percent 
disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  There is no evidence of 
persistent delusions or hallucinations.  The veteran is not 
currently in persistent danger of hurting himself or others, 
and there is no evidence of grossly inappropriate behavior.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  All examiners indicated that 
the veteran was appropriately dressed and groomed.  There is 
also no evidence that the veteran is disoriented as to time 
or place.  Finally, the evidence is that the veteran has 
enjoyed a long-term and good marriage.

The evidence of the veteran's occasional suicidal thoughts, 
it does not appear to be characterized by any examiner as a 
suicidal ideation, the criteria for a higher disability.  
Even if the veteran had reported suicidal ideation, this 
singular criterion does not justify a finding of a 50 percent 
disability.  The Board additionally observes that although 
the veteran is fully employed.  

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 50 
percent, 70 percent or 100 percent rating, but is more 
reflective of occupational and social impairment consistent 
with a 30 percent rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted, the Board has already addressed whether the 
evidence supported a conclusion that the veteran was entitled 
to a higher disability rating prior to the assignment of his 
30 percent rating.  The Board has concluded that there 
appears to have been no time during which the schedular 
criteria for a 30 percent rating was appropriate prior to 
March 19, 2003, and no period during which the schedular 
criteria for a 70 or 100 percent rating were met or 
approximated at any time after March 19, 2003.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the August 2007 supplemental 
statement of the case.  The Board will do likewise.

The Board has reviewed the entire record and determines that 
it contains no objective evidence of the veteran's inability 
to work.  Indeed, the evidence, as discussed above, indicates 
the veteran works 60-to-70 hours a week.  There is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that the criteria for an increased 
disability rating higher than 10 percent disabling from 
February 5, 2002 and 30 percent disabling from March 19, 
2003, have not been met 




ORDER

Entitlement to an increased initial disability rating for 
service-connected PTSD is denied.



____________________________________________
K. M. MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


